DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed on 12/18/2020 have been fully considered. Some of the applicant’s argument is persuasive and examiner added new art to overcome that argument. 
Applicant respectfully argues that Chhabra/Shin does not teach ‘compress the data blocks and the DIFs, yielding compressed sector data’.
Examiner agrees. Examiner added new art from Shin which teaches compressing both data blocks and DIFs to produce compressed data.
Applicant respectfully submits that Chhabra/Shin does not teach "wherein the size of each of the data blocks is the same as the size of each of the sectors [of the storage device]." Applicant quotes section [0045] in Chhabra/Shin and argues that blocks of data 130 in cache contains uncompressed data and storage 561 contains compressed data and hence the sizes are not same.
Examiner respectfully disagrees. This is what Chhabra/Shin states in [0045] “… To be clear, the size of the blocks is not changed as a result of the compression of the data 130 therein, only the amount of storage space within the blocks that is occupied by the data 130 is changed as a result of the compression of the data 130 therein. Following such compression of the data 130 within such a block, the storage space within that block that is no longer occupied by the data 130 therein may then be occupied by the metadata 535 for that block.” So, Chhabra/Shin compresses data to accommodate integrity metadata within same block size. Applicant is also focused in achieving the same goal.


Claim Status
Claims 1-18 and 20-21 are pending
Claims 1-18 and 20-21 are rejected under 35 USC§ 103

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-4, 6-11, 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US 20170185529 A1) in view of SHIN et al. (US 20110161774 A1).

Regarding Claim 1, Chhabra discloses, A non-transitory computer-readable data storage medium comprising program code executable by a processor to: 
receive a page of data blocks (FIG. 6A, data 130) and data integrity fields (DIFs) (FIG. 6A, integrity metadata 5351) for the data 5blocks to write to a corresponding plurality of sectors of a storage device (FIG. 6A, 561) equal in number to the data blocks within the page ([0083] “FIGS. 5A …In particular, the logic flow 2100 is focused on operations to convert a block 131 of data 130 into a block 531 of encrypted data 530 for storage(write) within the volatile storage 561 (storage device)(or within another portion of the storage 560)“. [0090] FIG. 6A“… In so doing, the measurer 5541 generates integrity metadata 5351 made up of an indication of the measure so taken”. Examiner indicates that FIG. 5A step ‘start’ indicates receiving data blocks and step 2136 and step 2144 stores/writes that data to a corresponding block in memory. Chhabra used one or more cache line [45] as data blocks. Block 131 in FIG. 6A includes DIF and DIF elements are 5351 and conditionally 5352.); 
[compress the data blocks and the DIFs, yielding compressed sector data]; and
in response to determining that a size of the compressed sector data is 10not greater than a size of the corresponding plurality of sectors, write the compressed sector data to the sectors ([0084] “… At 2120, a compression component of the main processor component (e.g., the compressor 5542) may perform a check of whether the data within that block is able to be compressed sufficiently to clear enough storage space within that block to store metadata …)”. [0091] “If the compressor 5542 determines that the data 130 within the block 131 is able to be compressed to such a degree, … The compressor 5542 may then store … the compressed data 330”. Examiner indicates that FIG.6A measure 5542 checks if we can compress data 130 to be small enough to store compressed data 130 along with integrity metadata 5351? If so, compress it and store along with 5351 in block 131.  FIG.5A steps 2120 [Wingdings font/0xE0] 2130 shows checking size of compressed data and if size is not greater than storage space the data along with DIF is later stored i.e. written in step 2136.), 
wherein the size of each of the data blocks is the same as the size of each of the sectors ([0045] “It is important to note for sake of understanding of the following discussion that the security subsystem 554 performs various operations on portions of the data 130 referred to as "blocks" that may all be of a size (e.g., in bits and/or bytes) selected to match the capacity (e.g., in bits and/or bytes) of each of the cache lines of the one or more caches 556 such that there is a one-to-one correspondence between the blocks and the cache lines … To be clear, the size of the blocks is not changed as a result of the compression of the data 130 therein, only the amount of storage space within the blocks that is occupied by the data 130 is changed as a result of the compression of the data 130 therein.” The size of the block is unchanged and hence size of the storage block after compression and encryption is same as the size of the data block which is equal to the size of the cache line).  
	Chhabra discloses compressing data into same size data blocks and storing them to memory. However Chhabra does not explicitly teaches compressing the data blocks and the DIFs together yielding same size data blocks and storing that compressed data into the memory.
	Shin however discloses, compress the data blocks and the DIFs, yielding compressed sector data (Shin Fig. 2, 3, [0028]-[0030] and [0036]-[0038] teaches generating ECC parity data in two phases, first P1 which is compressed along with the data and second P2 which is generated after compression is complete.  Thus, as combined, the integrity metadata 5351 of Chhabra is represented by the P1 and P2 ECC data (combined) of Shin, wherein the P1 data (DIF of the data block) is compressed along with the data.);
Both Chhabra and Shin represent works within the same field of endeavor, namely efficient and reliable memory storage system. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chhabra in view of Shin as it represents a combination of known prior art elements according to known methods (i.e. the compression and encryption storage system/method according to Chhabra utilizing the compressor and integrity metadata of Shin which incorporates first compressed ECC into the compressed data) to yield the predictable results of improved data reliability through multi-level ECC encoding/decoding (See Shin [0028]-[0030]).

Regarding Claim 2, Chhabra/Shin discloses, The non-transitory computer-readable data storage medium of claim 1, 15wherein the program code is executable by the processor to further: 
set a tag (Chhabra FIG. 6A, compression indicator 532) within a metadata sector of the storage device, the set tag corresponding to the page and denoting that the data blocks of the page and the DIFs for the data blocks have been stored within the sectors as the compressed sector data (Chhabra [0085] “… At 2134, the compression component may store an indicator within the block that the data is compressed.” Chhabra [0090] FIG. 6A “… and/or a compression indicator 532 that may be made up of a single-bit binary value indicating whether the data 130 was compressed”. Examiner indicates that compression indicator is similar to tag and like the tag bit it indicates if the data is compressed or not compressed.).  
The reasons to combine Chhabra and Shin for claim 2 is same as claim 1.

Regarding Claim 3, Chhabra/Shin discloses, the non-transitory computer-readable data storage medium of claim 1, wherein the program code is executable by the processor to further:  23Attorney docket no. 90648859 
in response to determining that the size of the compressed sector data is greater than the size of the corresponding plurality of sectors, determine a checksum for the page (Chhabra [0047] “… additionally in other various embodiments, such taking of a measure may occur either before or after encryption by the encrypter 5543 (e.g., such a measure may be taken of either the "plaintext" of the data 130 before encryption or of the "ciphertext" of the encrypted data 530 after encryption). As previously discussed, any of a variety of types of measure may be taken in preparation for checking integrity at a later time, including and not limited to, a checksum, a hash, a cryptographic hash, etc...”. Examiner indicates that encrypter 5543 takes a measure before or after encryption and the measure generated may be a checksum and may be generated for checking integrity of the data at a later time.)     
write the data blocks to the sectors of the storage device (Chhabra [0083] “However, if at 2110, such sufficient compression is not possible, ... At 2142, the main processor component may store that block within the storage”.); and  
5write the checksum to a metadata sector of the storage device (Chhabra [0083] “However, if at step 2110, such sufficient compression is not possible, ... At step 2144, the measuring component may store integrity metadata indicative of the measure, … within in a separate metadata storage or within a separate location within the same storage into which the block is stored (e.g., within the metadata storage 553 or a different location within the volatile storage 561)”).
The reasons to combine Chhabra and Shin for claim 3 is same as claim 1.
Regarding claim 4, Chhabra/Shin discloses, The non-transitory computer-readable data storage medium of claim 3, wherein the program code is executable by the processor to further: 
clear a tag within the metadata sector, the cleared tag corresponding to the page and denoting that the data blocks of the page are stored uncompressed 10within the sectors and that the DIFs for the data blocks have been discarded (Chhabra [0083] “However, if at 2110, such sufficient compression is not possible, ... the compression component may store an indication that the data is not compressed within in a separate metadata storage or within a separate location within the same storage into which the block is stored (e.g., within the metadata storage 553 or a different location within the volatile storage 561).” Chhabra [0093] “… Instead, the compressor 5542 may store a copy of one or more bits of the data 130 within an additional block 536 along with the integrity metadata 5351 that includes the indication of the measure taken by the measurer 5541. … It should be noted that regardless of whether the compressor 5542 compresses the data 130 within the block 131, or not, the compression indicator 532 may be stored at the same one or more bit positions within the block 131 to provide an indication of whether such compression was performed”. Examiner indicates that ‘store an indication that the data is not compressed’ is similar to clearing the tag. Also, if data cannot be compressed then integrity metadata 5351 is stored in an additional block 536. This means it is not stored in block 531 where the data 530 is stored. In other word it is discarded from the data block 531. However, instead of discarding it completely, it is stored somewhere else.).  
The reasons to combine Chhabra and Shin for claim 4 is same as claim 1.

 	Regarding claim 6, Chhabra discloses, A method comprising:  
15receiving, by a system comprising a processor (Chhabra FIG. 3A, processor component 550), a request for a page of data blocks and data integrity fields (DIFs) for the data blocks (Chhabra FIG. 5B, step start); 
retrieving, by the processor-system, sector data from a plurality of sectors of a storage device, the sectors equal in number to the data blocks within the page (Chhabra [0084] “Turning to FIG. 5B, at 2210, a main processor component of a processing device (e.g., the processor component 550 of the processing device 500) may retrieve a block of encrypted data from a storage of the processing device (e.g., a block 531 of encrypted data 530 from the volatile storage 561)”.); and 
20in response to determining that the sector data is compressed, decompressing, by the processor-system, the sector data into the decompressed data blocks and the [decompressed  24Attorney docket no. 90648859DIFs], wherein the sector data that is compressed comprises a compressed version of the data blocks and a compressed version of the DIFs (Chhabra [0085] “… At 2234, a decompression component of the main processor component (e.g., the decompressor 5545) may decompress the now decrypted (but still compressed) data using the compression metadata, if there is any, to recreate the original block of the original data in unencrypted and uncompressed form (e.g., the block 131 of data 130).” Examiner indicates that FIG. 6B shows that after passing through the decompressor 5545 the data from memory gets separated into data and DIF content and verifier 5546 compares extracted integrity metadata with integrity metadata computed from newly extracted data.); and 
returning, by the processor-system in response to the request, the decompressed data blocks and the decompressed DIFs (Chhabra FIG. 6B, decompressed data is returned to cache line 557 in cache 556. Examiner indicates that the decompressor 5545, verifier 5546 etc are all within processor component 550 (FIG. 3A) and processor retrieves data from memory and decompresses data if it was compressed. Also DIF is extracted or retrieved from block 131. Both data and DIF are sent/returned to verifier and from there data is returned to the cache 556. The return journey of DIF starts from storage 561 and stops at verifier 5546.),
 	wherein the size of each of the data blocks is the same as the size of each 5of the sectors (Chhabra [0098] “… In so doing, the decompressor 5545 may recreate the corresponding original block 131 in which the now recreated data 130 fully occupies all of the storage space within that block 131”. Examiner indicates that as per FIG. 6A data 130 was the full content of block 131 in cacheline 557 and as per FIG. 6B decompressed data 130 is filling block 131 in cacheline 557 indicating the decompressed data 130 is same in size as the original data 130).  
Chhabra’s decompresses only compressed data that excludes DIF. The combined system of Chhabra/Shin compresses both data and DIF. Decompressor used by Shin decompresses both data and DIF. 
	Shin discloses, in response to determining that the sector data is compressed, decompressing, by the processor-system, the sector data into the decompressed data blocks and the decompressed  24Attorney docket no. 90648859DIFs, wherein the sector data that is compressed comprises a compressed version of the data blocks and a compressed version of the DIFs (Shin: [0041] The decompression unit 1456 decompresses the result of the first ECC decoding to generate a decompressed data `decomp` as the result of the first ECC encoder 1451, so that the semiconductor storage system 100 may restore the data structure prior to the compression by the compression unit 1452. Here, a principle of the decompression unit 1456 may be the opposite to a principle of the compression unit 1452 …”.)
Both Chhabra and Shin represent works within the same field of endeavor, namely efficient and reliable memory storage system. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chhabra in view of Shin as it represents a combination of known prior art elements according to known methods (i.e. the decompression and de-cryption storage system/method according to Chhabra utilizing the decompressor and integrity metadata of Shin which incorporates decompression and decoding of data and ECC as used by Shin) to yield the predictable results of improved data reliability through multi-level ECC encoding/decoding (See Shin [0040], [0041], [0042]).



Regarding claim 7, Chhabra/Shin discloses, The method of claim 6, further comprising: 
prior to returning the decompressed data blocks and the decompressed DIFs, validating, by the processor-system, the decompressed data blocks against the decompressed DIFs (Chhabra [0101] “Regardless …, the verifier 5546 may then take a measure of the recreated data 130. The type of measure so taken is of the same type originally taken of the original data 130 by the measurer 5541, and in some embodiments, that type may be indicated in the integrity metadata 5531. The verifier 5546 may then compare the value of  [0041] The decompression unit 1456 decompresses the result of the first ECC decoding to generate a decompressed data `decomp` as the result of the first ECC encoder 1451, so that the semiconductor storage system 100 may restore the data structure prior to the compression by the compression unit 1452. Here, a principle of the decompression unit 1456 may be the opposite to a principle of the compression unit 1452 …”.).  
The reasons to combine Chhabra and Shin for claim 7 is same as claim 6.

Regarding claim 8, Chhabra/Shin discloses, The method of claim 6, wherein determining that the sector data is compressed comprises determining that a tag corresponding to the page within a metadata sector of the storage device is set, the tag indicating whether the sector data is compressed or uncompressed (Chhabra [0097] “… decrypter 5544 may first analyze the compression indicator 532 to determine whether the encrypted data 530 within the block 531 is compressed”. Chhabra [0097] “Where the compression indicator 532 indicates that the encrypted data 530 within that block 531 was generated from compressed data 330 that was generated by compressing data 130…”. Chhabra [0099] “However, where the compression indicator 532 indicates that the encrypted data 530 within that block 531 was generated from the data 130 in its original uncompressed form,…”. Examiner indicates that Chhabra/Shin used ‘compression indicator’ to indicate if the data was compressed or not and is similar to the term ‘tag’ used by applicant.). 
The reasons to combine Chhabra and Shin for claim 8 is same as claim 6.

Regarding claim 9, Chhabra/Shin discloses, the method of claim 6, further comprising:  15in response to determining that the sector data is uncompressed, returning, by the processor-system in response to the request, data blocks from the sector data as the requested data blocks (Chhabra [0100] “Due to the lack of use of compression indicated by the compression indicator 532, the decompressor 5545 may refrain from performing any decompression. Instead, the decompressor 5545 may retrieve the portion of the recreated data 130 stored within the additional block 536 and replace the compression indicator 532 within it within the now recreated block 131, thereby completing the recreation of the data 130 within the recreated block 131”.); 
	generating, by the processor-system in response to the request, the requested DIFs for the data blocks from the sector data (Chhabra [0101] “… the verifier 5546 may then take a measure of the recreated data 130. The type of measure so taken is of the same type originally taken of the original data 130 by the measurer 5541, and in some embodiments, that type may be indicated in the integrity metadata 5531. The verifier 5546 may then compare the value of this new measure to the value of the original measure indicated in the integrity metadata 5351 (DIF content)”. Examiner indicates that block 5541 generates DIF content while storing or writing data to memory and block 5546 generates DIF content while loading or reading data from memory.); and 
returning, by the processor-system in response to the request, the generated DIFs for the returned data blocks (Chhabra FIG. 6B, decompressed data is returned to cache line 557 in cache 556. Examiner indicates that DIF is extracted and also regenerated from extracted data and the extracted and generated ones are compared to verify extracted data by both applicant and Chhabra/Shin. Both returns the verified data. Chhabra/Shin sends/returns the DIF generated by the processor to memory 561 but does not return from processor to cache.).  
The reasons to combine Chhabra and Shin for claim 9 is same as claim 6.

Regarding claim 10, Chhabra/Shin discloses, the method of claim 9, further comprising: 
prior to returning the data blocks from the sector data as the data blocks in response to the request, retrieving, by the processor-system, a checksum for the sector data from a metadata sector of the storage device (Chhabra [0099] “… In this way, the decrypter 5544 recreates the corresponding block 131 with a portion of the corresponding data 130 in uncompressed form stored within the block 131 and a portion thereof stored within the additional block 536”. Chhabra [0047] “…As previously discussed, any of a variety of types of measure may be taken in preparation for checking integrity at a later time, including and not limited to, a checksum, a hash, a cryptographic hash, etc...”. Examiner indicates that encrypter 5543 takes a measure before or after encryption and the measure generated may be a checksum and may be generated for checking integrity of the data (whose checksum was created) at a later time. The decrypter 5544 does the reverse of encryption and data integrity check happens by verifier 5546 after the data is decrypted and retrieving checksum is needed for this checking at this ‘later time’); and  
5validating, by the processor-system, the sector data against the retrieved checksum (Chhabra [0101] “… the verifier 5546 may then take a measure of the recreated data 130. The type of measure so taken is of the same type originally taken of the original data 130 by the measurer 5541, and in some embodiments, that type may be indicated in the integrity metadata 5531. The verifier 5546 may then compare the value of this new measure to the value of the original measure indicated in the integrity metadata 5351 (DIF content)”. Examiner indicates that block 5541 generates DIF content while storing or writing data to memory and block 5546 generates DIF content while loading or reading data from memory and [0101] indicates that the two DIF is compared to validate the data 130. [0047] indicates that the integrity metadata 5351 generated by measurer 5541 can be a checksum.).


Regarding claim 11, Chhabra/Shin discloses, The method of claim 9, wherein determining that the sector data is uncompressed comprises determining that a tag corresponding to the page within a metadata sector of the storage device is not set, the tag corresponding 10to the sector and indicating whether the sector data is compressed or uncompressed (Chhabra [0083] “However, if at 2110, such sufficient compression is not possible, ... the compression component may store an indication that the data is not compressed within in a separate metadata storage or within a separate location within the same storage into which the block is stored”. Chhabra [0085] “… At 2134, the compression component may store an indicator within the block that the data is compressed.” Chhabra [0090] FIG. 6A “… and/or a compression indicator 532 that may be made up of a single-bit binary value indicating whether the data 130 was compressed”. Examiner indicates that compression indicator is similar to tag and like the tag bit it indicates if the data is compressed or not compressed.).  
The reasons to combine Chhabra and Shin for claim 11 is same as claim 6.

Regarding claim 13, Chhabra discloses, A storage system comprising:  15a storage device (Chhabra FIG. 6A, 561) having a plurality of sector sets corresponding to a plurality of pages of data blocks (Chhabra FIG. 6A, 130), each sector set having a number of sectors equal to a number of the data blocks in each page; and a controller (Chhabra FIG. 1, storage controller 565a) to: 
[compress  a first page of data blocks and  data integrity fields (DIFs)	for the  first  page  of data blocks],  yielding  first  compressed sector data comprises a compressed version of the data blocks of the first page, and a compressed version of the DIFs for the first page of data blocks (Chhabra FIG. 6A, element 330, element 530) (Chhabra [0085] “If, at compress the data within that block. At 2132, … then encrypt the now compressed data within that block along with integrity metadata indicative of the measure taken by the measuring component and/or any compression metadata generated by the compression component from compressing the data.” Examiner indicates that Chhabra/Shin encrypts DIF contents (5351), compression metadata 5352 and compressed data 330 yielding encrypted compressed data 530.); 
determine that the first compressed sector data has a size no26Attorney docket no. 90648859 greater than a size of a first sector set corresponding to the first page (Chhabra [0084] “… At 2120, a compression component of the main processor component (e.g., the compressor 5542) may perform a check of whether the data within that block is able to be compressed sufficiently to clear enough storage space within that block to store metadata …”.. Examiner indicates that FIG.6A measure 5542 checks if we can compress data 130 to be small enough to store compressed data 130 along with integrity metadata 5351.); and 
write the first compressed sector data to the sectors of the first sector set, wherein the size of each of the data blocks of the first page is the same as the size of each of the sectors of the first sector set (Chhabra [0091] “If the compressor 5542 determines that the data 130 within the block 131 is able to be compressed to such a degree, … The compressor 5542 may then store (write) … the compressed data 330.”).
Chhabra discloses compressing data into same size data blocks and storing them to memory. However Chhabra does not explicitly teaches compressing the data blocks and the DIFs together yielding same size data blocks and storing that compressed data into the memory.
	Shin however discloses, compress  a first page of data blocks and  data integrity fields (DIFs)	for the  first  page  of data blocks,  yielding  first  compressed sector data comprises a compressed version of the data blocks of the first page, and a compressed version of the DIFs for the first page of data blocks (Shin Fig. 2, 3, [0028]-[0030] and [0036]-
Both Chhabra and Shin represent works within the same field of endeavor, namely efficient and reliable memory storage system. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chhabra in view of Shin as it represents a combination of known prior art elements according to known methods (i.e. the compression and encryption storage system/method according to Chhabra utilizing the compressor and integrity metadata of Shin which incorporates first compressed ECC into the compressed data) to yield the predictable results of improved data reliability through multi-level ECC encoding/decoding (See Shin [0028]-[0030]).



Regarding claim 14, Chhabra/Shin discloses, the storage system of claim 13, wherein the controller is further to: 
compress a second page of data blocks and DIFs for the second page of data blocks, yielding second compressed sector data (Chhabra [0047] “More specifically, and as depicted, the security subsystem 554 may include a compressor 5542 to selectively compress the data 130 contained within a block. As also depicted, the compressor 5542 may include a measurer 5541 to take a measure of the data 130 within the block. In various embodiments, such taking of a measure may occur either before or after compression by the compressor 5542 in instances where such compression is performed (e.g., such a measure may be taken of the "plaintext" of the data 130 either before or after it is compressed)”.); 
determine that the second compressed sector data has a size greater than 10a size of a second sector set corresponding to the second page (Chhabra [0081] “Turning to FIG. 5A, … At 2120, a compression component of the main processor component (e.g., the compressor 5542) may perform a check of whether the data within that block is able to be compressed sufficiently to clear enough storage space within that block to store metadata (e.g., some combination of the integrity metadata 5351, the compression metadata 5352 and the encryption metadata 5353 that may be generated) associated with the conversion of that block of data into a corresponding block of encrypted data (e.g., a corresponding block 531 of encrypted data 530)”.); 
write each data block of the second page without compression to a corresponding sector of the second sector set (Chhabra [0083] FIG. 5A, “However, if at 2110, such sufficient compression is not possible, then … At 2142, the main processor component may store that block within the storage”.). 
The reasons to combine Chhabra and Shin for claim 14 is same as claim 13.

Regarding claim 15, Chhabra/Shin discloses, the storage system of claim 14, wherein the storage device has a metadata sector set including a plurality of metadata sectors storing metadata for 15the plurality of pages of data blocks (Chhabra [0083] FIG. 5A, “However, if at 2110, such sufficient compression is not possible, then at 2140, the encryption component may encrypt the still uncompressed data within that block. … At 2144, the measuring component may store integrity metadata indicative of the measure, the encryption component may store any encryption metadata, and/or the compression component may store an indication that the data is not compressed within in a separate metadata storage or within a separate location within the same storage into which the block is stored (e.g., within the metadata storage 553 or a different location within the volatile storage 561)”. ).
The reasons to combine Chhabra and Shin for claim 15 is same as claim 13.

Regarding claim 16, Chhabra/Shin discloses, The storage system of claim 15, wherein the controller is further to: determine a checksum for the second page of data blocks (Chhabra [0047] “… additionally in other various embodiments, such taking of a measure may occur either before or after encryption by the encrypter 5543 (e.g., such a measure may be taken of either the "plaintext" of the data 130 before encryption or of the "ciphertext" of the encrypted data 530 after encryption). As previously discussed, any of a variety of types of measure may be taken in preparation for checking integrity at a later time, including and not limited to, a checksum, a hash, a cryptographic hash, etc...”. Examiner indicates that encrypter 5543 takes a measure before or after encryption and the measure generated may be a checksum and may be generated for checking integrity of the data at a later time.); and 
write the checksum to a metadata sector of storing the metadata for the second page (Chhabra [0083] “However, if at step 2110, such sufficient compression is not possible, ... At step 2144, the measuring component may store integrity metadata indicative of the measure, … within in a separate metadata storage or within a separate location within the same storage into which the block is stored (e.g., within the metadata storage 553 or a different location within the volatile storage 561)”).
The reasons to combine Chhabra and Shin for claim 16 is same as claim 13.

Regarding claim 17, Chhabra/Shin discloses, The storage system of claim 16, wherein the controller is further to: clear a tag for the second page within the metadata sector storing the metadata for the second page, the cleared tag denoting that the second page is stored uncompressed within the second sector set and that the DIFs for the second page of data blocks have been discarded (Chhabra [0083] “However, if at 2110, such sufficient compression is not possible, ... the compression component may store an indication that the data is not compressed within in a separate metadata storage or within a separate location within the same storage into which the block is stored (e.g., within the metadata storage 553 or a different location within the volatile storage 561).” Chhabra [0093] “… Instead, the compressor 5542 may store a copy of one or more bits of the data 130 within an additional block 536 along with the integrity metadata 5351 that includes the indication of the measure taken by the measurer 5541. … It should be noted that regardless of whether the compressor 5542 compresses the data 130 within the block 131, or not, the compression indicator 532 may be stored at the same one or more bit positions within the block 131 to provide an indication of whether such compression was performed”. Examiner indicates that ‘store an indication that the data is not compressed’ is similar to clearing the tag. Also, if data cannot be compressed then integrity metadata 5351 is stored in an additional block 536. This means it is not stored in block 531 where the data 530 is stored. In other word it is discarded from the data block 531. However, instead of discarding it completely, it is stored somewhere else.).
The reasons to combine Chhabra and Shin for claim 17 is same as claim 13.

Regarding claim 18, Chhabra/Shin discloses, The storage system of claim 15, wherein the controller is further to: set a tag for the first page within a metadata sector storing the metadata for the first page, the set tag denoting that the first page and the DIFs for the first page of data blocks have been stored within the first sector set as the first compressed sector data (Chhabra [0085] “… At 2134, the compression component may store an indicator within the block that the data is compressed.” Chhabra [0090] FIG. 6A “… and/or a compression indicator 532 that may be made up of a single-bit binary value indicating whether the data 130 was compressed”. Examiner indicates that compression indicator is similar to tag and like the tag bit it indicates if the data is compressed or not compressed.).
The reasons to combine Chhabra and Shin for claim 18 is same as claim 13.

Regarding claim 21, Chhabra/Shin discloses, The non-transitory computer-readable data storage medium of claim 1, wherein the compressing of the data blocks and the DIFs produces compressed data blocks and compressed DIFs that are part of the compressed sector data (Shin teaches [0028] “… the data control unit 145 performs first ECC … encoding, and then compresses the data together with the first parity bits generated from the first ECC encoding …”. Shin teaches FIG. 2 and [0036] “The compression unit 1452 compresses both the cell data `data` and the first parity `P1`, which are encoded result of the first ECC encoder 1451, to provide a compressed data `comp` …”. Chhabra FIG. 6A, data 130 after first compression becomes compressed data 330. After going through second compression in encrypter 5543 integrity metadata 5351 (DIF) becomes compressed DIF and the compressed integrity data, compressed compression metadata and compressed 'compressed data 330' together produces encrypted data 530 similar to compressed sector data).
The reasons to combine Chhabra and Shin for claim 21 is same as claim 1.


Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US 20170185529 A1) in view of SHIN et al. (US 20110161774 A1) and further in view of Kopylovitz et al. (US 8458145 B2) 
Regarding Claim 5, Chhabra/Shin teaches all the limitations of claims 1. 
However, Chhabra/Shin does not explicitly facilitates, the size of each blocks as 512 bytes. 
Kopylovitz discloses, wherein the size of each of the data blocks and the size of each of the sectors is 512 bytes (Kopylovitz DETX (35): Page 9, line 47-59: “Storage system 102 can be configured to receive and manage data according to a prescribed format. Thus, in case storage system 102 is configured to handle data units which include data parts and includes 512 bytes of data and 8 bytes of metadata (in this case the DIF tuple), this information can be made available to control layer 103 to enable control layer 103 to manage data units of this type”.).  
Chhabra/Shin does not specifically disclose a block size but it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references to use a block size of 512 bytes as in Kopylovitz’s system in the systems of Chhabra/Shin.  As per MPEP 2144.04 IV A, changes in size are not patentibly distinct. The motivation would be to use a commonly known size, e.g. a power of 2, and 512 bytes would be among the available options to Applicant.

Regarding claims 12 Chhabra/Shin/Kopylovitz discloses the method of claim 6, wherein each of the data blocks and each of the sectors is  512 bytes in length, and each of the DIFs is eight bytes in length (Kopylovitz DETX (35): Page 9, line 47-59: “Storage system 102 can be configured to receive and manage data according to a prescribed format. Thus, in case storage system 102 is configured to handle data units which include data parts and appended metadata parts, control layer 103 is provided with information in respect of the location and size of the data unit and the location and size of the metadata parts in respect of the data unit. Consider the example illustrated in FIG. 7, in case storage system 102 is operable to handle data units of 520 bytes which includes 512 bytes of data and 8 bytes of metadata (in this case the DIF tuple), this information can be made available to control layer 103 to enable control layer 103 to manage data units of this type”.). 
The reasons to combine Chhabra and Shin for claim 12 is same as claim 5.

Regarding claims 20 Chhabra/Shin/Kopylovitz discloses The storage system of claim 13, wherein the data blocks of the first page and each of the sectors of the first sector set is  512 bytes in length, and each of the DIFs [[are]]for the first page of data blocks is  to-eight bytes in length (Kopylovitz DETX (35): Page 9, line 47-59: “Storage system 102 can be configured to receive and manage data according to a prescribed format. Thus, in case storage system 102 is configured to handle data units which include data parts and appended metadata parts, control layer 103 is provided with information in respect of the location and size of the data unit and the location and size of the metadata parts in respect of the data unit. Consider the example illustrated in FIG. 7, in case storage system 102 is operable to handle data units of 520 bytes which includes 512 bytes of data and 8 bytes of metadata (in this case the DIF tuple), this information can be made available to control layer 103 to enable control layer 103 to manage data units of this type”.).
The reasons to combine Chhabra and Shin for claim 20 is same as claim 5.


Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S.H/Examiner, Art Unit 4192                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138